Citation Nr: 0106289	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  95-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right elbow 
fracture, dominant extremity, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for a right 
shoulder rotator cuff tear, status post arthroscopy, dominant 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, evaluated as 10 percent disabling 
from October 1, 1994, to September 30, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In June 1995, the RO addressed 10 issues raised by the 
veteran.  In a July 1995 notice of disagreement, the veteran 
noted specific disagreement with four issues.  The veteran 
also raised additional claims.  These new claims were 
addressed by the RO within August 1995 and July 1998 rating 
actions.  The veteran has not disputed the August 1995 or 
July 1998 rating decisions.  As a result, those issues are 
not before the Board at this time.

The RO issued a statement of the case (SOC) in August 1995.  
The veteran filed a timely substantive appeal in September 
1995.  Accordingly, the issues addressed by the RO in the 
August 1995 SOC are before the Board at this time with the 
exception of a claim fully granted by the RO in July 1998.  
As the claim of service connection has been fully granted, 
under the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), no other outstanding question of 
law or fact concerning the provision of benefits under the 
law administered by the VA remains unresolved with regard to 
this issue.  Absence such questions, there is no matter over 
which the Board may exercise its jurisdiction.  38 U.S.C.A. 
§§ 510(a), 7104 (West 1991).

In July 1998, the RO found that all of the service-connected 
disabilities addressed within the August 1995 SOC were 
entitled to 10 percent disability evaluations.  The service-
connected disabilities were initially considered 
noncompensable.  In AB v. Brown, 6 Vet. App. 35 (1993) the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Accordingly, concerning the 
service-connected disability evaluations addressed by the RO 
within the August 1995 SOC, those issues are still before the 
Board at this time.

In April 1999, the RO proposed to reduce the evaluation for 
the left knee disability.  The veteran did not dispute this 
proposal.  In a July 1999 rating decision, the left knee 
disability was found noncompensable effective October 1, 
1999.  Written argument supplied by the veteran's 
representative in September 1999 and January 2001 did not 
dispute the July 1999 rating decision.  Thus, there is no 
matter over which the Board may exercise its jurisdiction.  
As a result, the issue of the proper evaluation of the left 
knee following the July 1999 rating decision is not before 
the Board at this time.  The claim of entitlement to an 
increased evaluation for the left knee, evaluated as 10 
percent disabling from October 1, 1994, to September 30, 
1999, will be addressed by the Board.






REMAND

The veteran has noted several sources of private medical 
records that may be pertinent to his claims that are not 
associated with the claims folder.  In July 1995, he referred 
to physical examinations given by police agencies.  He also 
appears to have undergone evaluations at a police academy.  
In addition, in his March 1999 VA examination, he noted that 
his insurance company asked him to undergo "exploratory 
surgery" in the left knee to find out what was causing his 
intermittent discomfort.  This reference may be associated to 
either a workmens' compensation or insurance claim, though 
this is not clear.  In any event, the VA must make an effort 
to obtain all pertinent records.

The RO has assisted the veteran in the development of his 
claims.  However, in evaluating this case as a whole, the 
Board must note that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the above, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including records from any police 
agency or police academy.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be requested to 
indicate whether he has filed a claim for 
workers' compensation benefits or for any 
form of insurance claim associated with 
his right elbow, right shoulder, or left 
knee.  With authorization from the 
veteran, the RO should obtain through 
appropriate channels a copy of any 
workers' compensation determination or 
any insurance claim made and a copy of 
the medical records associated with such 
determination or claim.  The purpose of 
this request is to simply insure that the 
VA has all private medical evaluations or 
records pertinent to these claims. 
 
3.  Thereafter, the claims should be again 
reviewed by the RO.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued should 
also be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




